UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7733



ANTONIO LAMONT GUNN,

                                           Petitioner - Appellant,

          versus


MARK HENRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-3714-JFM)


Submitted:   June 8, 1999             Decided:   September 23, 1999


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Lamont Gunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Lamont Gunn appeals from the district court’s order

denying relief on his   petition filed pursuant to 28 U.S.C. § 2241

(1994).   Our review of the record and the district court’s opinion

discloses no reversible error.       Accordingly, we affirm substan-

tially on the reasoning of the district court.    See Gunn v. Henry,

No. CA-98-3714-JFM (D. Md. Nov. 17, 1998).*    See also Pelissero v.

Thompson, 170 F.3d 442 (4th Cir. 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 12, 1998, the district court’s records show it was entered
on the docket sheet on November 17, 1998. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider this date as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                 2